Talmadge, J.
(dissenting) — I dissent in this case, not so much because of my disagreement with the majority regarding the principles to be applied in this case,1 but because the majority largely ignores the standard of review for trial court decisions on child competency and the admissibility of child hearsay. The majority abandons the abuse of discretion standard and undertakes a de novo weighing of the evidence on review. I do not believe this is an appropriate role for an appellate court.
A. Competency of the Child
The majority correctly applies the five-factor test for child competency set forth in State v. Allen, 70 Wn.2d 690, 692, 424 P.2d 1021 (1967). In order to determine a young child is competent, the trial court must determine the child has:
(1) an understanding of the obligation to speak the truth on the witness stand; (2) the mental capacity at the time of the occurrence concerning which he is to testify, to receive an accurate impression of it; (3) a memory sufficient to retain an independent recollection of the occurrence; (4) the capacity to express in words his memory of the occurrence; and (5) the capacity to understand simple questions about it.
Allen, 70 Wn.2d at 692. The majority also correctly notes the standard for review of such decisions is a manifest abuse of discretion, citing State v. Swan, 114 Wn.2d 613, 645, 790 P.2d 610 (1990). Majority at 223. However, Washington case law on appellate review has been even more direct in discussing what constitutes proof of a *236manifest abuse of discretion. As the Court of Appeals stated in State v. Borland, 57 Wn. App. 7, 11, 786 P.2d 810, review denied, 114 Wn.2d 1026, 793 P.2d 974 (1990):
There is probably no area of law where it is more necessary to place great reliance on the trial court’s judgment than in assessing the competency of a child witness. The trial judge is in a position to assess the body language, the hesitation or lack thereof, the manner of speaking, and all the intangibles that are significant in evaluation but are not reflected in a written record.
See also State v. Leavitt, 111 Wn.2d 66, 70, 758 P.2d 982 (1988).
The trial judge in this case carefully assessed A.E.E’s testimony with all five Allen factors in mind. The trial court determined the child was competent to testify.
Nevertheless, the majority substitutes its own judgment for the trial court’s that actually heard and saw the witnesses. While the father in this case points to isolated portions of the child’s testimony that convey the impression she was unable to differentiate lies from truth, the entirety of her testimony indicates she understood her obligation to testify truthfully. See State v. L.J.M., 129 Wn.2d 386, 398, 918 P.2d 898 (1996). She resisted defense counsel’s attempts to elicit an admission the incident never occurred. The testimony also indicates she was able to form present impressions of the incidents, and when they occurred, and recall them consistently thereafter. Given the fact she was five years old at the time and her testimony took place over the course of several hours, it is not surprising that she was at times unable to recall her responses to pretrial statements. Any inconsistency in the child’s testimony was an appropriate subject of cross-examination and related to its weight, rather than her competency. State v. Stange, 53 Wn. App. 638, 642, 769 P.2d 873, review denied, 113 Wn.2d 1007, 779 P.2d 727 (1989).
The majority’s principal concern is that the child’s testimony did not relate specifically in time to the events. *237With this the majority requires a five year old to give an extraordinarily precise account of place, time, and date with respect to past abusive conduct. The majority’s temporal standard for child competency is nearly impossible for children of such tender years to meet. The majority effectively makes the testimony of many young children inadmissible per se. Rather than being dispositive of the competency question, the ability or inability of the child to relate abusive conduct to a specific time is simply another factor going to the believability of the child’s testimony.
The trial court made its decision based on the totality of the child’s testimony. The lack of temporal connection was just one factor before it. Nevertheless, the majority, based on this single, technical consideration from the cold record on appeal, decides the trial court’s decision was a manifest abuse of discretion. We should exercise the appropriate restraint appellate courts have traditionally exercised in reviewing child competency questions, and allow our trial courts to decide facts, as trial courts are uniquely constituted to do.2
B. Admissibility of Child Hearsay Under RCW 9A.44.120
Given its ruling on the child’s competency to testify, the majority proceeds to analyze the admissibility of hearsay testimony regarding the abuse of the child under RCW 9A.44.120 and State v. Ryan, 103 Wn.2d 165, 691 P.2d 197 (1984), the seminal case construing the statute. In Ryan, we set forth numerous factors bearing on the reliability of the out of court declarations of the child, culling on factors established in both State v. Parris, 98 Wn.2d 140, 654 P.2d 77 (1982), and Dutton v. Evans, 400 U.S. 74, 91 S. Ct. 210, 27 L. Ed. 2d 213 (1970). Those factors have been considered *238at length in numerous Washington cases.* *3 The majority here does not depart from the Ryan factors.4
The majority again fails, however, to set forth the appropriate standard of review for determinations on the admissibility of child hearsay under RCW 9A.44.120. Washington courts have frequently indicated the trial court is in the best position to make the determination of reliability of the declarant’s out of court statement, particularly as that court is the only one to see the child and the other witnesses. Swan, 114 Wn.2d at 667; State v. Pham, 75 Wn. App. 626, 631, 879 P.2d 321 (1994), review denied, 126 Wn.2d 1002, 891 P.2d 37 (1995); State v. Swanson, 62 Wn. App. 186, 191 n.1, 813 P.2d 614, review denied, 118 Wn.2d 1002, 822 P.2d 288 (1991). Determinations of the admissibility of child hearsay testimony lie within the sound discretion of the trial court and ordinarily will not be reversed absent manifest abuse of discretion. Pham, 75 Wn. App. at 631.
In the present case, the trial court did not manifestly abuse its discretion. To the contrary: the trial court was extraordinarily conscientious in entering 33 pages of detailed findings of fact and conclusions of law regarding the reliability of the child’s out-of-court statements. The child had no apparent motive to lie and did not have an untruthful character, her statements to Montgomery and Smith did not result from leading or suggestive questions, and nothing in the timing of the statements or her relationship with the persons to whom the statements were *239made suggested unreliability. Given the entire context of her statements, the trial court reasonably concluded the hearsay was reliable and, therefore, admissible. I see no reason to depart from the trial court’s well-sustained findings of fact and conclusions of law on the reliability question.
Unless we are now willing to establish de novo review of all trial court decisions regarding child competency and the admissibility of child hearsay testimony under RCW 9A.44.120 as the operative standard for review, I must respectfully disagree with the majority’s conclusion here. Appellate courts cannot readily assess the credibility and demeanor of child witnesses. The issues of child competency and child hearsay in child abuse cases are extraordinarily difficult and sensitive, and the cases are often very controversial and emotional. The trial court here exhibited the appropriate sensitivity and painstaking care in assessing the competency of the child and the reliability of her out of court statements. Nothing in this record suggests the trial court engaged in a manifest abuse of its discretion. I would affirm the trial court’s judgment.
Guy, J., concurs with Talmadge, J.

For example, I emphatically agree with the majority that the question of whether the interview of the child “tainted” the child’s testimony should be considered in the context of an assessment of the competency of the child witness and the admissibility of the child’s hearsay testimony under RCW 9A.44.120. I also agree with the majority that any requirement of videotaping for child interviews awaits an appropriate legislative direction rather than a legislative-style directive from this Court. Majority at 234.


Nevertheless, the Supreme Courts, instead of enforcing this principle rigidly, continue to revise rulings upon the competency of children whom they have never seen or heard. Time should not be wasted on such a task.” 2 John Heney Wigmoee, Evidence in Teials at Common Law § 507, at 598 (3d ed. 1940).


E.g., State v. Mitchell, 117 Wn.2d 521, 529, 817 P.2d 398 (1991), overruled on other grounds by State v. Dent, 123 Wn.2d 467, 869 P.2d 392 (1994); State v. Gregory, 80 Wn. App. 516, 521, 910 P.2d 505, review denied, 129 Wn.2d 1009, 917 P.2d 129 (1996); State v. Quigg, 72 Wn. App. 828, 835, 866 P.2d 655 (1994).


The decision of the United States Supreme Court in Idaho v. Wright, 497 U.S. 805, 110 S. Ct. 3139, 111 L. Ed. 2d 638 (1990), on the admissibility of child hearsay evidence does not compel modification of the Ryan factors.
Both amici, the Washington Association of Prosecuting Attorneys and the Washington Association of Criminal Defense Lawyers, argue for refinement of the Ryan factors. Neither amicus, however, indicates the Ryan factors foreclose assessment of the principal issues relating to reliability of child hearsay testimony in a case of child sexual abuse. For this reason, there is no pressing need to depart from the Ryan formulation at this time.